FILED
                           NOT FOR PUBLICATION
                                                                           OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SAAHDI COLEMAN,                                  No.   14-16455

              Petitioner-Appellant,              D.C. No. 2:07-cv-00136- JAM-
                                                                          GGH
 v.

DERRAL G. ADAMS, Warden;                         MEMORANDUM*
ATTORNEY GENERAL FOR THE
STATE OF CALIFORNIA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted October 17, 2016**
                             San Francisco, California

Before:      KLEINFELD, TASHIMA, and M. SMITH, Circuit Judges.

      In 2007, Saadhi Coleman filed a petition under 28 U.S.C. § 2254, which the

district court dismissed as untimely. Years later, Coleman unsuccessfully sought


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
relief from this dismissal under Federal Rule of Civil Procedure 60(b). Coleman

now challenges the district court’s denial of his Rule 60(b) motion. We have

jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.

      A district court’s denial of a motion under Rule 60(b) is reviewed for abuse

of discretion. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004).

In relevant part, Rule 60(b) provides that a court may relieve a party from a final

judgment, order, or proceeding for “fraud . . . misrepresentation, or misconduct by

an opposing party,” Fed. R. Civ. P. 60(b)(3), or for “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b)(6). As to timing, “[a] motion under Rule 60(b) must

be made within a reasonable time—and for reasons [under subdivisions] (1), (2),

and (3) no more than a year after the entry of the judgment or order or the date of

the proceeding.” Fed. R. Civ. P. 60(c)(1).

      The timeliness of Coleman’s motion turns on whether he sought relief from

the district court under Rule 60(b)(3) for “fraud . . . misrepresentation, or

misconduct,” or, alternatively, under the catchall provision of Rule 60(b)(6). If the

former, then Coleman’s motion is subject to Rule 60(c)(1)’s one-year statute of

limitations. And, because Coleman’s motion was initially filed on January 10,

2014 – more than four years after the district court dismissed his § 2254 petition –

it would be time-barred. On the other hand, if Coleman’s motion sought relief


                                           2
under Rule 60(b)(6), then the relevant inquiry should have considered whether the

motion was filed “within a reasonable time.” Id.

      It is clear from the record that Coleman sought relief under Rule 60(b)(3).

His primary argument is that Appellees defrauded him out of a full and fair hearing

on his § 2254 petition, and that they achieved this end by lying on official

documents, presenting false evidence, withholding relevant information, and

otherwise generally misleading the district court. In short, there is little doubt that

Coleman’s motion falls within the heartland of Rule 60(b)(3). As such, the motion

cannot be construed as one seeking relief under Rule 60(b)(6). See Lafarge

Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334, 1338

(9th Cir. 1986) (“Clause 60(b)(6) is residual and ‘must be read as being exclusive

of the preceding clauses.’”).

      Coleman’s motion was filed several years after the statutory limitations

period had expired. It was therefore time-barred and the district court did not

abuse its discretion in denying it.

      The judgment of the district court is AFFIRMED.




                                            3